374 So. 2d 1158 (1979)
Veola B. WILLIAMS, Appellant,
v.
FLORIDA DEPARTMENT OF COMMERCE, DIVISION OF EMPLOYMENT SECURITY AND EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Appellees.
No. 79-118.
District Court of Appeal of Florida, Third District.
September 18, 1979.
*1159 Stephen T. Maher, Miami, for appellant.
James R. Parks and John L. Briscoe, Tallahassee, for appellees.
Before PEARSON, BARKDULL and SCHWARTZ, JJ.
SCHWARTZ, Judge.
This is an appeal from the affirmance of an Appeals Referee's order holding the appellant disqualified from receiving unemployment compensation benefits because of "misconduct connected with [her] work." Section 443.06(1), Florida Statutes (1977). The record reveals that the referee denied the employee her basic right to the compulsory attendance of witnesses by declining to issue subpoenas for the persons she wished to call at the hearing. On the authority of Spiegel v. Lavis Plumbing Services, 373 So. 2d 72 (Fla. 3d DCA 1979) and Drogaris v. Martine's Inc., 118 So. 2d 95 (Fla. 1st DCA 1960), we reverse the order below and remand for a new hearing before which, as in Spiegel, the appellant may "subpoena any witness [she] desires."
Reversed and remanded.